Citation Nr: 0506107	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for a service-connected 
scar, postoperative residual of left inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for residuals of repair of 
a left inguinal hernia with an assignment of a noncompensabe 
disability rating.

The veteran timely appealed the January 1999 rating decision 
and participated in a Board Video Hearing in April 2001.  A 
transcript of the video hearing has been associated with the 
claims folder.

The Board remanded this claim in June 2001 to obtain 
additional VA treatment records pertinent to the veteran's 
claim and ordered the RO to comply with the Veterans Claims 
Assistance Act.

The Board order further development on the veteran's claim in 
February 2003 via the Evidence Development Unit.  Prior to 
May 1, 2003, the Board's regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Board Member or panel of Members 
could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-03.  

Pursuant to the above, in November 2003, the Board remanded 
the veteran's claim to the Appeals Management Center (AMC) to 
obtain a VA scars examination and for the RO to readjudicate 
the claim.  Thereafter returning the claim to the Board if 
the veteran was not satisfied with the resulting decision.  
As such, the claim has been returned to the Board for 
adjudication.

The issues of service connection for back and leg disorders, 
to include arthritis, are referred back to the RO for further 
adjudication.  The RO issued a rating decision in September 
2001 denying the veteran's claims regarding his back and leg.  
The veteran submitted a statement disagreeing with the rating 
decision in May 2003.  The RO should inform the veteran that 
he must provide new and material evidence to reopen his 
claim.


FINDINGS OF FACT


1.  The veteran's scar, postoperative residual of left 
inguinal hernia repair, is superficial, measures no more than 
13 cm in length.

2.  The veteran's scar does not involve disfigurement of the 
head, face or neck.

3.  The veteran's scar is not deep, nor does is cause limited 
motion.
4.  The veteran's service-connected scar is uperficial with 
tenderness on movement.


CONCLUSION OF LAW


The criteria for a 10 percent evaluation for a service-
connected scar, postoperative residual of a left inguinal 
hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  3.321(b)(1), Part 4, 4.7, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (prior to August 30, 
2002); Diagnostic Codes 7801, 7802, 7803, 7804 (effective 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1975 to 
November 1978.

The veteran's service medical records indicate that the 
veteran had a left hernia repair in September 1978.  The 
veteran was examined by the VA in December 1998.  The 
examiner noted that the veteran had complaints of left 
inguinal pain about 15 days per month, beginning in 1980.  
The RO granted service connection for a noncompensable rating 
in January 1999.

The veteran submitted a notice of disagreement in March 1999 
to obtain a compensable rating for his scar.

The veteran submitted to a VA scar examination in May 2004.  
The examiner noted that the veteran complained of burning and 
aching of the scar approximately one to two times per month.  
The left inguinal area revealed a 13cm long linear scar.  The 
scar was 0.5 mm in width and white.  There was a slight 0.5mm 
furrow beneath the scar in a linear fashion under the scar.  
The scar was freely moveable.  There was only minor 
tenderness with movement of the scar.  The scar was well 
nourished and was not adherent to underlying tissue.  The 
scar did not cause limitation of motion.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2004, the AMC 
informed the veteran of the evidence necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that the VA would obtain relevant records held by any Federal 
Agency.  This included medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letter also informed the veteran that 
the VA would make reasonable efforts to obtain relevant 
records not held by a Federal Agency, to include medical 
records from State or local governments, private doctors and 
hospitals, or current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2004 letter requested that the veteran 
provide enough information about his records so that the VA 
could request them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his service-connected scar.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed condition, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in January 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his scar throughout the more 
than 7 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
October 2004, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  As the veteran takes issue with the 
initial rating assigned when service connection was granted 
for the postoperative residual of a left inguinal hernia 
repair, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is seeking an increased disability rating for his 
service-connected postoperative left inguinal hernia scar, 
which is currently evaluated as noncompensably disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  He 
essentially contends that his scar causes a greater degree of 
impairment than is contemplated by the currently assigned 
rating.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently evaluated under Diagnostic Code 7805 
[scars, other] which rates by analogy to limitation of 
function of the part affected.  As stated above, the Board 
will evaluate the veteran under both versions of the rating 
schedule to determine if either affords him a compensable 
rating.


 
Current rating schedule

The Board finds that, under the current rating criteria, the 
most appropriate diagnostic code for the veteran's scar is 
7802 [scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion].

The veteran's scar is not located on the head, face or neck; 
therefore Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] is not applicable.  Further, there is no 
evidence that the veteran's scar is either deep or that it 
causes limited motion.  The December 1998 and the May 2004 
examiners specifically found that there was no limitation of 
motion.  Thus Diagnostic Code 7801 [scars, other than head, 
face, or neck, that are deep or that cause limited motion] is 
not appropriate.

The evidence does not indicate that the scar is unstable.  As 
stated, it was found to be well healed.  The December 1998 
examiner found that there was no inflammation, edema or 
keloid formation.  Thus Diagnostic Code 7803 [scars, 
superficial, unstable] is not appropriate.

The evidence does not indicate that the scar was painful upon 
examination.  Thus, Diagnostic Code 7804 [scars, superficial, 
painful on examination] is not appropriate.

Finally, Diagnostic Code 7805 [limitation of function of 
affected part] is not appropriate, given the findings of the 
December 1998 and May 2004 examiners that the veteran 
reported no functional impairment due to his scar.

The veteran's scar is superficial.  A note under Diagnostic 
Code 7802 defines superficial scars as those not associated 
with underlying soft tissue.  As stated above, the December 
1998 and May 2004 examiners noted that the veteran's scar was 
unfixed.  As discussed above, it is not located on the head, 
face, or neck and it does not cause limited motion.  
Accordingly, the Board finds that Diagnostic Code 7802 is the 
most appropriate diagnostic codes under the current version 
of the rating schedule.

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which have an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004)

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2004).

Former rating schedule

Under the rating schedule in effect prior to July 31, 2002, 
the veteran's scar is not shown to be poorly nourished, 
ulcerated for purposes of rating under Diagnostic Codes 7803.  
Further, there is no evidence of burns or involvement of the 
face, head or neck for purposes of Diagnostic codes 7800, 
7801 or 7802.  Former Diagnostic Code 7805 rates by analogy 
to limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  However, the 
evidence demonstrates that the veteran's service-connected 
scar does not result in limitation of function.

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration.  In this case, the veteran's scar is not 
entirely consistent with the criteria in Diagnostic Code 
7804, but, according to the recent examination report, the 
examiner found that there was tenderness with movement of the 
scar.  In view of this finding, the current manifestations 
approximate the criteria for a 10 percent rating more closely 
than they approximate the criteria for a noncompensable 
rating.  Accordingly, a 10 percent rating is warranted under 
the provisions of 38 C.F.R. § 4.7.


ORDER

Entitlement to a 10-percent rating for a service-connected 
scar, postoperative residual of left inguinal hernia repair, 
is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


